Dissenting Opinion by
Mb. Chief Justice Bell :
I dissent and would affirm the Order of the lower Court. In the absence of any Constitutional or. Statutory prohibition, restriction or limitation, express or clearly implied, Courts have broad inherent power as well as a duty to protect the public welfare and safeguard. the public interest. Outstanding examples of this inherent Judicial power can be found in Baker v. Carr, 369 U.S. 186, and in recent decisions of the Supreme. Court of the United States and of the Federal Courts in the field of education, in civil rights, and in the .protection of the fundamental basic right to vote in a free and fair election.
When a majority of the County Board of Elections are themselves candidates for nomination to public office, the public interest demands, in my judgment, that they be disqualified from acting in election matters in a position or capacity that will enable them to take an unfair advantage of their opponents. In such a situation, the Court of Common Pleas has inherent power in the.public interest to prescribe appropriate Orders or regulations in order to insure the conduct of a free and fair election which of course includes but is not limited to the computation and canvassing of the vote.